EXECUTION VERSION


AMENDMENT NO. 5 TO THE CREDIT AGREEMENT
This AMENDMENT NO. 5 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
June [10], 2019, is entered into by and among (1) CLEARWATER PAPER CORPORATION,
a Delaware corporation (the “Borrower”); (2) Lenders (as defined below)
constituting the Required Lenders (as defined in the Credit Agreement referred
to below); and (3) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”):
WHEREAS the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent have previously entered into that
certain Credit Agreement, dated as of October 31, 2016 (as amended and in effect
immediately prior to the date hereof, the “Existing Credit Agreement” and as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time, including, but not limited to, by this Amendment, the “Credit
Agreement”);
WHEREAS the Borrower has requested that the Administrative Agent and the
Required Lenders make amendments to the Existing Credit Agreement as set forth
in this Amendment; and
WHEREAS the Administrative Agent and the Lenders that are signatories hereto,
constituting Required Lenders, are willing to grant such request on the terms
and subject to the conditions set forth in this Amendment;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Definitions. Capitalized terms are used in this Amendment as defined in the
Credit Agreement unless otherwise defined herein.
2.    Amendments to the Existing Credit Agreement. On the terms of this
Amendment and subject to the satisfaction of the conditions precedent set forth
in Section 3 below, the definition of “Permitted A/R Finance Transaction” in
Section 1.1 of the Existing Credit Agreement shall be restated in its entirety
as follows:
“Permitted A/R Finance Transaction” means the bona fide sale for cash by the
Borrower or its Subsidiaries to an unaffiliated third party on an arm’s length
and non-recourse basis (except for breach of representations and warranties,
commercial disputes and other standard recourse or repurchase obligations in
transactions of this type that are no less favorable to the Borrower and its
Subsidiaries as the recourse provisions made available by the Administrative
Agent or its Affiliates in similar transactions) of Receivables and Related
Assets (a) in an amount of up to $30,000,000 in face value per fiscal quarter or
(b) pursuant to that certain Supplier Agreement, dated as of August 8, 2018, by
and between the Borrower and Citibank, N.A., its branches, subsidiaries and
affiliates (as amended, restated, supplemented or otherwise modified with the
Administrative Agent’s prior written consent).





--------------------------------------------------------------------------------





3.    Conditions Precedent to the Effectiveness of this Amendment. The
provisions of Section 2 of this Amendment are conditioned upon, and such
provisions shall not be effective until, satisfaction of the following
conditions (the first date on which all of the following conditions have been
satisfied being referred to herein as the “Amendment Effective Date”):
(a)    The Administrative Agent shall have received, on behalf of the Lenders,
this Amendment, duly executed and delivered by the Borrower, the Required
Lenders and the Administrative Agent (and consented to by the Guarantors);
(b)    The Administrative Agent shall have received evidence that the FCS Agent
has consented to the execution of this Amendment (pursuant to documentation in
form and substance reasonably acceptable to the Administrative Agent);
(c)    The Administrative Agent shall have received a corresponding amendment to
the FCS Facility, duly executed by each party thereto (and consented to by the
Guarantors (as defined under the FCS Facility)) in form and substance reasonably
satisfactory to the Administrative Agent;
(d)    No Default or Event of Default shall have occurred and be continuing; and
(e)    The representations and warranties set forth in this Amendment shall be
true and correct in all material respects as of the Amendment Effective Date
(except to the extent any such representation and warranty is expressly stated
to have been made as of a specific date, in which case it shall be true and
correct as of such specific date).
4.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment and to amend the Existing
Credit Agreement in the manner provided in this Amendment, the Borrower
represents and warrants to the Administrative Agent and each Lender as follows:
(a)    Authorization of Agreements; Enforceability. The Borrower has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment in
accordance with its terms. This Amendment has been duly executed and delivered
by duly authorized officers of the Borrower and constitutes the legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
(b)    Representations and Warranties in the Credit Agreement. The Borrower
confirms that as of the Amendment Effective Date, (i) the representations and
warranties contained in Article VI of the Credit Agreement are true and correct
in all material respects (except to the extent any such representation and
warranty is expressly stated to have been made as of a specific date, in which
case it shall be true and correct as of such specific date) and (ii) no Default
or Event of Default has occurred and is continuing.


2



--------------------------------------------------------------------------------





5.    Miscellaneous.
(a)    Reference to and Effect on the Existing Credit Agreement and the other
Loan Documents.
(i)    Except as specifically amended by this Amendment and the documents
executed and delivered in connection herewith, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed by the Borrower in all respects.
(ii)    The execution and delivery of this Amendment and performance of the
Credit Agreement shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of the Administrative Agent or the Lenders under, the Existing Credit Agreement
or any of the other Loan Documents.
(iii)    Upon the conditions precedent set forth herein being satisfied, this
Amendment shall be construed as one with the Existing Credit Agreement, and the
Existing Credit Agreement shall, where the context requires, be read and
construed throughout so as to incorporate this Amendment.
(iv)    If there is any conflict between the terms and provisions of this
Amendment and the terms and provisions of the Credit Agreement or any other Loan
Document, the terms and provisions of this Amendment shall govern.
(b)    Expenses. The Borrower expressly acknowledges its obligations under
Section 11.3 of the Credit Agreement (Expenses; Indemnity) with respect to this
Amendment.
(c)    Headings. Section and subsection headings in this Amendment are included
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
(d)    Counterparts. This Amendment may be executed in any number of identical
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Delivery of an
executed counterpart of this Amendment by electronic mail shall be equally as
effective as delivery of an original executed counterpart of this Amendment.
(e)    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
(f)    FCS Amendment. For purposes of Section 12(c) of the Intercreditor
Agreement, the Administrative Agent acknowledges and agrees that it consents to
the execution of a corresponding amendment to the FCS Facility by the parties
thereto.


3



--------------------------------------------------------------------------------





6.    Loan Documents. This Amendment is a Loan Document as defined in the Credit
Agreement, and the provisions of the Credit Agreement generally applicable to
Loan Documents are applicable hereto and incorporated herein by this reference.
[This Space Intentionally Left Blank]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
BORROWER:
CLEARWATER PAPER CORPORATION,         
a Delaware corporation
By:     /s/ Robert G. Hrivnak    
Name:    Robert G. Hrivnak
Title:     SVP Finance & Chief Financial Officer












[Signature Page to Amendment No. 5 to Credit Agreement – Clearwater]

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender





By:     /s/ Don Stafford    
Name:    Don Stafford
Title:     Senior Vice President




[Signature Page to Amendment No. 5 to Credit Agreement – Clearwater]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as a Lender





By:     /s/ Daryl K. Hogge    
Name:    Daryl K. Hogge
Title:     Sr. Vice President


[Signature Page to Amendment No. 5 to Credit Agreement – Clearwater]

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender





By:     /s/ Lynn Braun        
Name:    Lynn Braun
Title:     Executive Director


[Signature Page to Amendment No. 5 to Credit Agreement – Clearwater]

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA,
as a Lender





By:     /s/ Jamie Minieri    
Name:    Jamie Minieri
Title:     Authorized Signatory


[Signature Page to Amendment No. 5 to Credit Agreement – Clearwater]

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender





By:     /s/ Glenn Leyrer    
Name:    Glenn Leyrer
Title:     Vice President




[Signature Page to Amendment No. 5 to Credit Agreement – Clearwater]

--------------------------------------------------------------------------------






The undersigned hereby acknowledge and consent to the foregoing Amendment and
confirm and agree that the Guaranty executed by the undersigned in connection
with the Credit Agreement remains in full force and effect in accordance with
its terms and is hereby reaffirmed, confirmed and ratified by the undersigned,
and the undersigned hereby confirm that the representations and warranties
contained in such Guaranty (including any incorporated by reference to the
Credit Agreement) are (before and after giving effect to this Amendment) true
and correct in all material respects (except to the extent any such
representation and warranty is expressly stated to have been made as of a
specific date, in which case it shall be true and correct in all material
respects as of such specific date); provided that, if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this confirmation.


GUARANTORS:


CELLU TISSUE HOLDINGS, INC.
By: /s/ Robert G. Hrivnak
Name: Robert G. Hrivnak
Title: SVP Finance and CFO
CELLU TISSUE - LONG ISLAND, LLC
By: /s/ Robert G. Hrivnak
Name: Robert G. Hrivnak
Title: SVP Finance and CFO



CELLU TISSUE CORPORATION-NEENAH
By: /s/ Robert G. Hrivnak
Name: Robert G. Hrivnak
Title: SVP Finance and CFO





[Signature Page to Amendment No. 5 to Credit Agreement – Clearwater]

--------------------------------------------------------------------------------







CELLU TISSUE CORPORATION-OKLAHOMA CITY
By: /s/ Robert G. Hrivnak
Name: Robert G. Hrivnak
Title: SVP Finance and CFO
CELLU TISSUE - THOMASTON, LLC
By: /s/ Robert G. Hrivnak
Name: Robert G. Hrivnak
Title: SVP Finance and CFO
CLEARWATER FIBER, LLC
By: /s/ Robert G. Hrivnak
Name: Robert G. Hrivnak
Title: SVP Finance and CFO
TRULY BRANDS, LLC
By: /s/ Robert G. Hrivnak
Name: Robert G. Hrivnak
Title: SVP Finance and CFO
MANCHESTER INDUSTRIES INC. OF VIRGINIA
By: /s/ Robert G. Hrivnak
Name: Robert G. Hrivnak
Title: SVP Finance and CFO





[Signature Page to Amendment No. 5 to Credit Agreement – Clearwater]